104 F.3d 351
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.NIPPON FIRE & MARINE INSURANCE COMPANY, LTD.,Plaintiff-Appellee-Cross-Appellant,v.M.V. EGASCO STAR, Defendant,EGYPT AZOV SHIPPING CO., Defendant-Appellant-Cross-Appellee.
Nos. 96-7441(L), 96-7481(XAP).
United States Court of Appeals, Second Circuit.
Oct. 21, 1996.

Appeal from the United States District Court for the Southern District of New York (Chin, Judge).
Appearing for Appellant:  Joseph F. De May, Jr., Cichanowicz, Callan & Keane, New York, New York.
Appearing for Appellee:  David T. Maloof, Maloof & Browne, New York, New York.
S.D.N.Y.
AFFIRMED.
Present Honorable GRAAFEILAND, Honorable WINTER and Honorable ALTIMARI, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was argued.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


3
Egypt Azov Shipping Co. appeals from Judge Chin's entry of a default judgment against them for their failure to comply with his discovery orders.  We affirm for substantially the reasons set forth in Judge Chin's opinions.  Nippon Fire & Marine Ins. Co. v. M.V. Egasco Star, 94 Civ. 6813(DC) (S.D.N.Y. Mar. 14, 1996);  Nippon Fire & Marine Ins. Co. v. M.V. Egasco Star, 94 Civ. 6813(DC) (S.D.N.Y. Feb. 20, 1996);  see also Nippon Fire & Marine Ins. Co. v. M.V. Egasco Star, 899 F.Supp. 164 (S.D.N.Y.1995).


4
Because we affirm, we dismiss plaintiff's cross-appeal, Docket No. 96-7481, as moot.


5
A mandate shall issue forthwith.